DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph J. Probst (Reg. No. 65,453) on April 13th, 2021.
The application has been amended as follows: 
	Please amend the following claims as follows:
	1.  (Currently Amended)  A computer-implemented method comprising:
receiving, by one or more computing devices, data describing a first graph;
generating, by the one or more computing devices and based at least in part on the data describing the first graph, data describing a second graph, the second graph comprising, for each node, of one or more nodes, of the first graph, multiple nodes corresponding to the node of the first graph, each node of the multiple nodes representing an instantiation of the node of the first graph in a , wherein generating the data describing the second graph comprises:
generating data describing a plurality of ego networks comprising, for each node, of the one or more nodes, of the first graph, one or more ego networks of the node of the first graph;
partitioning the plurality of ego networks into a plurality of partitions; and
generating the data describing the second graph based at least in part on the plurality of partitions;
encoding, by the one or more computing devices, one or more of the first graph or the second graph, the encoding comprising, for each node, of the one or more nodes, of the first graph, determining, based at least in part on the data describing the second graph and for each node of the multiple nodes of the second graph corresponding to the node of the first graph, a representation of a role of the node of the multiple nodes in the community to which the node of the multiple nodes belongs; and
identifying, by the one or more computing devices and based at least in part on the encoding, a link between two different nodes of one or more of the first graph or the second graph.
	3.  (Cancelled)
	4.  (Currently Amended) The computer-implemented method of claim 1, wherein generating the data describing the second graph comprises, for each node, of the one or more nodes, of the first graph, determining, based at least in part on a 
	18.  (Currently Amended) One or more non-transitory computer-readable media comprising instructions that when executed by one or more computing devices cause the one or more computing devices to perform operations comprising:
receiving data describing a first graph; 
generating data describing a plurality of ego networks comprising, for each node, of one or more nodes, of the first graph, one or more ego networks of the node of the first graph;
partitioning the plurality of ego networks into a plurality of partitions;
generating, based at least in part on the plurality of partitions, a second graph, the second graph comprising, for each node, of the one or more nodes, of the first graph, multiple nodes corresponding to the node of the first graph, each node of the multiple nodes representing an instantiation of the node of the first graph in a community to which the node of the multiple nodes belongs; and
for each node, of one or more nodes, of the first graph, determining, based at least in part on data describing the second graph, and for each node of the multiple nodes of the second graph corresponding to the node of the first graph, a representation of a role of the node of the multiple nodes in a community to which the node of the multiple nodes belongs.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/29/2019 has been considered by the Examiner and made of record in the application file.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Rest et al. teaches a fast graph query engine optimized for typical real-world graph instances whose small portion of vertices have extremely large degree.  Specifically, techniques herein accelerate graph querying by caching neighbor vertices (NVs) of super-node vertices. In an embodiment, a computer receives a graph query (GQ) to extract result paths from a graph in a database. The GQ has a sequence of query vertices (QVs) and a sequence of query edges (QEs). The computer successively traverses each QE and QV to detect paths of the graph that match the GQ. Traversing each QE and QV entails retrieving NVs of a current graph vertex (CGV) of a current traversal path. If the CGV is a key in a cache whose keys are graph vertices having an excessive degree, then the computer retrieves NVs from the cache. Otherwise, the computer retrieves NVs from the database. If the degree is excessive, and the CGV is not a key in the cache, then the computer stores, into the cache, the CGV as a key for the NVs.
Zhuang et al. teaches a system and method for querying a graph model.  The prior art discloses a system for querying a graph model and methods for making and using same. An initial vertex set can be received for one or more query blocks. The one or more query blocks can be executed to generate 
Kindelsberger et al. teaches graph visualization tools with summary visualization for very large labeled graphs.  The prior art discloses visually simplify and summarize property graphs. In an embodiment, a computer loads an original graph that contains original vertices interconnected by original edges. Each original vertex contains vertex properties, each original edge contains edge properties. Based on the vertex properties of the original vertices and the edge properties of the original edges, the computer generates and displays a simplified graph that contains simplified vertices that each represents multiple original vertices, and simplified edges that each represents multiple original edges. Responsive to an interactive selection of a particular simplified vertex or edge of the simplified graph, the computer displays a statistical summary based on the multiple original vertices represented by the particular simplified vertex, or the multiple original edges represented by the particular simplified edge.
Sweeney et al. teaches customizing knowledge representation systems including identifying, based on a plurality of concepts in a knowledge representation (KR), a group of one or more concepts relevant to user context information, and providing the identified group of one more concepts to a user. The KR may include a combination of modules. The modules may include a kernel and a customized module customized for the user. The kernel may accessible via a second KR.
Hu et al. teaches a computing apparatus and method for managing a graph database.  Specifically, the prior art teaches an apparatus to automate integration of non-conceptual data items into a data graph, the graph including graph nodes and graph edges, the computing apparatus comprising: a data storage system configured to store, as a node, a behavior handler to update the data graph in response to an occurrence of a specified trigger event, the node representing the behavior handler being stored in association with the non-conceptual data item; an execution module configured to execute the procedure defined by a behavior handler in response to the event; a modification identification module to identify modified graph elements, and to record the graph elements as modifications attributed to the behavior handler; an inference module configured to infer relationships between behavior handlers by, analyzing the modifications attributed to the behavior handlers to identify relationships between the modifications, and adding the relationships to the data graph as edges between the graph nodes.
Carvalho et al. teaches a database of graph data encoded as triples, each including a subject, a predicate, and an object, and each stored within a data item of data items ordered according to their data and distributed across a plurality of nodes of a distributed network; where the node to which each of the data items is mapped is dependent upon the position of the item within the set; and each triple is stored in two or more items each having a different configuration from among the following: --a first in which the subject precedes the predicate and the object in the item; --a second in which the predicate precedes the subject and the object in the item; and --a third in which the object precedes the subject and the predicate in the item.
Faloutsos et al. teaches an optimal path selection system extracts a connection subgraph in real time from an undirected, edge-weighted graph such as a social network that best captures the connections between two nodes of the graph. The system models the undirected, edge-weighted graph as an electrical circuit and solves for a relationship between two nodes in the undirected edge-weighted graph based on electrical analogues in the electric graph model. The system optionally accelerates the computations to produce approximate, high-quality connection subgraphs in real time on very large (disk resident) graphs. The connection subgraph is constrained to the integer budget that comprises a first node, a second node and a collection of paths from the first node to the second node that maximizes a "goodness" function g(H). The goodness function g(H) is tailored to capture salient aspects of a relationship between the first node and the second node.
Kim et al. teaches visualization and manipulation of biomolecular relationships using graph operators.
Sherman et al. teaches systems and methods for filtering data used in data visualizations that use relationships.  Specifically, the prior art teaches a method filters data in data visualizations.  The method retrieves a set of tuples from a database according to user selection. Each tuple includes a same set of fields. The method identifies a relation between tuples. The relation is a non-empty set of ordered pairs of tuples from the set of tuples. The method receives selection of one or more filter conditions for the tuples, where at least one of the filter conditions uses the relation. The method receives selection of an aggregation level, which includes one or more fields from the set of tuples. The method then displays a data visualization based on aggregating the set of tuples at the selected aggregation level to form a set of aggregated tuples, and displays each aggregated tuple as a visible mark. Each tuple that satisfies all of the filter conditions is included in an aggregated tuple; all other tuples are excluded.
Pedregal et al. teaches obtaining information to provide to users. One of the methods includes receiving a plurality of entities for a first user, wherein each of the plurality of entities is associated with a first score, wherein the first score associated with a particular entity represents a level of confidence that the first user is interested in the particular entity; and for one or more first entities of the plurality of entities: determining a second score based on the first score for the entity, wherein the second score indicates a level of confidence that the first user should receive notifications associated with the entity; determining that the second score satisfies a threshold; obtaining information associated with the entity; and providing the information to be presented in the form of a notification to the first user.
Covell et al. teaches incremental updates to propagated social network labels.  Specifically, the prior arts teaches a method for updating graphs. Labels associated with nodes of a graph are identified, including designators describing an attribute associated with a given node. The graph is provided, wherein labels have been assigned to each node in the graph. An initial set of weights for the labels are assigned reflecting a magnitude of a contribution of an associated label to a characterization of a respective node. A portion of the labels are assigned based on a propagation from other nodes. A change is identified in the graph that, when propagated, will affect other nodes. Sparse matrices, generated to describe the change, contain nonzero entries only in rows wherein connection weights and/or labels have changed. A new graph is generated using the sparse matrices without having to recalculate weights for other nodes not affected by the change.
Rossi et al. discloses a method of deep graph representation learning includes: calculating a plurality of base features from a graph and adding the plurality of base features to a feature matrix. The method further includes generating, by a processing device, a current feature layer from the feature matrix and a set of relational feature operators, wherein the current feature layer corresponds to a set of current features, evaluating feature pairs associated with the current feature layer, and selecting a subset of features from the set of current features based on the evaluated feature pairs. The method further includes adding the subset of features to the feature matrix to generate an updated feature matrix.
McQueary et al. teaches methods and systems for classifying social media users. The system computes a plurality of subgraphs from a user's social graph network and considers which types of subgraphs are overly represented in the user's social network to determine whether a user belongs to a certain class. The system may also consider features based on metadata of the user's network and social interactions occurring in the user's network.
Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As amended, the claims are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclosed the combination specified by independent claims 1, 15 and 18.
When taken into context the claims as a whole were not uncovered in the prior art, even further the dependent claims 2, 4-14, 16, 17, 19 and 20 are allowed as they depend upon the allowable independent claims 1, 15 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A CASANOVA/Primary Examiner, Art Unit 2165